PER CURIAM:
In January or February of 1985, claimant Harley Nance was operating his 1978 Ford Fairmont on the 6th Street Bridge in Huntington, Cabell County. He was travelling from West Virginia to Ohio when his vehicle struck a hole in the bridge. Claimant Harley Nance originally filed this claim in his own name; however, the record reflects the vehicle is titled in both his name and that of his wife, Genevieve Nance. The Court, on its own motion, amended the style of the claim to include Genevieve Nance as a party claimant. Claimant stated that when he was seated in his vehicle, he was unable to see down the length of the bridge. His vehicle struck the hole in the bridge with the left front wheel. The control arm of the vehicle required replacement, and its cost, in addition to the cost of the alignment of the vehicle, amounted to $175.00.
The claimant Harley Nance was alone in the vehicle at the time of this incident. He testified that before his vehicle struck the hole, he had travelled this same route eight or ten times a week. He stated that he probably had noticed that hole before. No repairs were done on the vehicle as it was traded in for another vehicle. In the opinion of the claimant Harley Nance, the cost to repair the vehicle is approximately $175.00.
It is the opinion of the Court that, although the respondent may have been negligent, the negligence of the claimant Harley Nance was equal to or greater than that of the respondent. Claimant Nance frequently travelled this route prior to this incident. He should have been aware *101of the general state of disrepair of the bridge and taken the necessary precautions. For these reasons, the Court denies the claim.
Claim disallowed.